Case 1:17-mc-00151-LPS Document 239 Filed 02/12/21 Page 1 of 2 PageID #: 7093




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                                         :
 CRYSTALLEX INTERNATIONAL CORP.,                         :
                                                         :
                        Plaintiff,                       :   Case No. 1:17-MC-00151-LPS
                                                         :
        v.                                               :   Hon. Leonard P. Stark
                                                         :
 BOLIVARIAN REPUBLIC OF VENEZUELA,                       :
                                                         :
                        Defendant.                       :
                                                         :
                                                         :

                                 JOINT NOTICE OF APPEAL

       Notice is hereby given that Intervenor CITGO Petroleum Corporation (“CITGO”) and

Garnishee PDV Holding, Inc. (“PDVH”) jointly appeal to the United States Court of Appeals for

the Third Circuit from an Order of this Court entered in this action on the 14th day of January,

2021 (D.I. 235).

                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Kenneth J. Nachbar
                                               Kenneth J. Nachbar (#2067)
                                               1201 North Market Street
 OF COUNSEL:                                   Wilmington, DE 19801
                                               (302) 658-9200
 Nathan P. Eimer                               KNachbar@mnat.com
 Lisa S. Meyer
 EIMER STAHL LLP
 224 S. Michigan Avenue
 Suite 1100
 Chicago, IL 60604
 (312) 660-7600
 NEimer@eimerstahl.com
 LMeyer@eimerstahl.com

 February 12, 2021
Case 1:17-mc-00151-LPS Document 239 Filed 02/12/21 Page 2 of 2 PageID #: 7094




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF which will send notification of such filing to all

registered participants, including:

               Raymond J. DiCamillo
               Jeffrey L. Moyer
               Travis S. Hunter
               Richards, Layton & Finger, P.A.
               One Rodney Square
               920 North King Street
               Wilmington, DE 19801



                                            /s/ Kenneth J. Nachbar
                                            Kenneth J. Nachbar (#2067)
                                            Morris, Nichols, Arsht & Tunnell LLP
                                            1201 North Market Street
                                            P.O. Box 1347
                                            Wilmington, DE 19899-1347
                                            (302) 658-9200
